Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-16 and 21, in the reply filed on 18 May 2021 is acknowledged.  Applicant’s election of antibody as the species of targeting moiety, and immune checkpoint molecule as the species of target to which the antibody binds, is also acknowledge. Claims 17-19, 22-23 and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant's arguments as they pertain to the restriction requirement between Groups I and IV are persuasive, therefore the restriction requirement between Groups I and IV is hereby withdrawn. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 May 2021.
3.	The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 18 May 2021 has been entered in full.  Claims 17-19, 22-23 and 25 are withdrawn from further consideration as discussed supra.  Therefore, claims 1-19, 21-23 and 25-30 are pending, and claims 1-16, 21 and 26-30 are the subject of this Office Action.


Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 04 November 2019 and 03 February 2021 have been considered by the examiner.

Improper Markush
6.	Claims 5 and 7-8 are rejected on the judicially-created basis that is contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to fusion proteins comprising targeting moieties. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the various targeting moieties (claim 5), the antibodies which bind different targets (claim 7), and the different antibodies (claim 8), share no structural similarity and therefore, there is no substantial structural feature and a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	The claims are drawn quite broadly to a fusion protein comprising a targeting moiety and a TGF-β receptor moiety, wherein the TGF-β receptor moiety is an N- terminal truncated form of the extracellular domain of TGF- βRII having a deletion of 26 or fewer contiguous amino acids at the N-terminus of the extracellular domain of TGF-βRII.  The claims also recite wherein the N-terminal truncated form of the extracellular domain of TGF-βRII comprises a deletion of 14-21 contiguous amino acids at the N-terminus of the extracellular domain of TGF-βRII. The claims 
10.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  While the specification provides adequate written description for a fusion protein comprising an N-terminal truncated form of the extracellular domain of TGF-βRII having an amino acid sequence selected from the group consisting of SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15 and SEQ ID NO:16, and an anti-PD-L1 antibody comprising HCDR1 of SEQ ID NO: 1; HCDR2 of SEQ ID NO: 2; HCDR3 of SEQ ID NO: 3; LCDR1 of SEQ ID NO: 4; LCDR2 of SEQ ID NO: 5; and LCDR3 of SEQ ID NO: 6, it does not provide adequate written description for a commensurate number of the species of fusion proteins 
11.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
12.	With the exception of the fusion proteins referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
13.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
14.	Therefore, only the fusion proteins referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
15.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of (1) treating solid tumors in a subject in need thereof, comprising administering to the subject a fusion protein comprising an N-terminal truncated form of the extracellular domain of TGF-βRII having an amino acid of SEQ ID NO:13 and an anti-PD-L1 antibody comprising HCDR1 of SEQ ID NO: 1; HCDR2 of SEQ ID NO: 2; HCDR3 of SEQ ID NO: 3; LCDR1 of SEQ ID NO: 4; LCDR2 of SEQ ID NO: 5; and LCDR3 of SEQ ID NO: 6, does not reasonably provide enablement for methods of treating any kind of cancer. The specification does not enable any person skilled in the art to make and/or use the invention commensurate in scope with these claims.
16.	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
17.	In the instant case, the claims are broadly drawn to methods of treating or preventing any kind of cancer with a fusion protein comprising a targeting moiety and a TGF-β receptor moiety, wherein the TGF-β receptor moiety is an N- terminal truncated form of the extracellular domain of TGF- βRII having a deletion of 26 or fewer contiguous amino acids at the N-terminus of the extracellular domain of TGF-βRII. Thus the claims encompass complex and unpredictable subject matter, involving the effects of complex biological molecules on diseased physiological states. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai 
18.	The specification provides detailed guidance regarding the effects of a fusion protein comprising an N-terminal truncated form of the extracellular domain of TGF-βRII having an amino acid of SEQ ID NO:13 and an anti-PD-L1 antibody comprising HCDR1 of SEQ ID NO: 1; HCDR2 of SEQ ID NO: 2; HCDR3 of SEQ ID NO: 3; LCDR1 of SEQ ID NO: 4; LCDR2 of SEQ ID NO: 5; and LCDR3 of SEQ ID NO: 6 on solid tumors. Specifically, the specification discloses a fusion protein comprising an N-terminal truncated form of the extracellular domain of TGF-βRII having an amino acid of SEQ ID NO:13 and an anti-PD-L1 antibody comprising HCDR1 of SEQ ID NO: 1; HCDR2 of SEQ ID NO: 2; HCDR3 of SEQ ID NO: 3; LCDR1 of SEQ ID NO: 4; LCDR2 of SEQ ID NO: 5; and LCDR3 of SEQ ID NO: 6 that is disclosed as binding TGF-β1 and PD-L1 in vitro (See Figure2 and Figure 4), and reduces tumor size in a murine subcutaneous xenograft of human breast cancer MDA-MB-231 (See Figure 8; Example 8 at pp. 30-32). Such activities are consistent with an activity of reducing tumor volume size. However, such is not relevant to an effect on cancers that are not characterized by tumors, such as leukemias, lymphomas, and myelomas. Working examples are provided which are directed to human breast cancer MDA-MB-231 tumors, which is characterized by tumor formation. 
19.	The state of the art indicates that “cancer” is an extremely broad term that encompasses many conditions that do not involve tumor formation. For example, Arber et al. (2016, Blood 127:2391-2405) provide a non-exhaustive list of over 50 types of leukemias at p. 2392, Table 1. Swerdlow et al. (2016, Blood 127:2375-2390) provide an even longer but non-exhaustive list of lymphomas at p. 2376, Table 1. None of these cancers are characterized by tumor formation. These references evidence that there are many specific types of “cancer” that are not 
20.	While the level of skill in the art is high, the amount of guidance provided regarding how to use the recited fusion protein to effectively treat any of the large number of cancers that are not characterized by tumors is not present. Accordingly, the amount of experimentation required to determine how to use the recited fusion proteins to effectively treat non-tumorous cancers is quite extensive.
21.	Due to the large quantity of experimentation necessary to determine how to use the recited fusion proteins to treat cancers that are not characterized by the presence or formation of tumors, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

22.	Furthermore, while the Specification teaches that administration of a fusion protein comprising an N-terminal truncated form of the extracellular domain of TGF-βRII having an amino acid of SEQ ID NO:13 and an anti-PD-L1 antibody comprising HCDR1 of SEQ ID NO: 1; HCDR2 of SEQ ID NO: 2; HCDR3 of SEQ ID NO: 3; LCDR1 of SEQ ID NO: 4; LCDR2 of SEQ ID NO: 5; and LCDR3 of SEQ ID NO: 6 that is disclosed as binding TGF-β1 and PD-L1 in vitro (See Figure2 and Figure 4), and reduces tumor size in a murine subcutaneous xenograft of human breast cancer MDA-MB-231 (See Figure 8; Example 8 at pp. 30-32), the data presented in the Specification does not rise to the level of prevention.  The term “prevent” is interpreted as meaning 

Summary
23.	Claims 1-16 and 21 stand rejected.
Claims 26-30 are allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        August 14, 2021